Appeal from an order of the Family Court of Tioga County (Siedlecki, J.), entered June 25, 1987, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 5, to adjudicate respondent as the father of the child of Vicki DD.
As with most paternity proceedings, this case involves the resolution of conflicting testimony and Family Court’s determination as to the credibility of witnesses will be accorded great deference (see, Matter of Commissioner of Saratoga County Dept. of Social Servs. v Charles G., 146 AD2d 854, 855). The evidence here, which included petitioner’s testimony of sexual relations with respondent and blood tests, does not compel a different result than that reached by Family Court; therefore, its findings will not be disturbed by this court (see, Matter of Julie UU. v Joseph W., 108 AD2d 1038, 1039). Furthermore, since there is no material deviation from the normal period of gestation, which ranges from 265 to 299 days, medical testimony was not necessary in this case (see, Matter of Broome County Dept. of Social Servs. v Walter Z., 149 AD2d 756, 757-758; Matter of Pandozy v Perry X., 141 AD2d 894, 896). Respondent’s remaining contentions have been examined and found to be lacking in merit.
Order affirmed, without costs. Mahoney, P. J., Casey, Yesawich, Jr., Levine and Harvey, JJ., concur.